DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on December 14, 2021.
	Claims 1-5, 10-12, 14, and 16-19 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained:
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 16, the compound 
    PNG
    media_image1.png
    129
    84
    media_image1.png
    Greyscale
 is repeated.  The compound is found twice in the claim, see line 6, 1st compound (i.e., page 4 of the claim listing, last line, first compound) and line 7, 4th compound (i.e., page 5 of the claim listing, first line, fourth compound).  Deletion of one occurrence is suggested.


Claim(s) 1-5, 10-12, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chua et al. (ACS Medicinal Chemistry Letters, Published January 31, 2019).  The instant claims read on reference disclosed compounds, see the compounds in Schemes 1-2 (pages 180-181); the compounds in Fig. 2, 3 and 4 (pages 182-183).  The reference discloses that R1 can be methyl, chlorine, and bromine 2 can be phenyl, tolyl, chlorophenyl, .
Applicant’ did not specifically argue the above rejection in the response filed on December 14, 2021.  Applicant summarized all of the prior art rejections and regarding the PubChem references applicant submitted that ‘the claims are directed to a composition comprising one of a specific subset of compounds in an amount effective to inhibit a TET enzyme and none of the cited references teach a composition directly or impliedly’.  Contrary to applicant’s argument, Chua reference teaches that the disclosed compounds, including the compounds noted above, e.g., Bobcat212, Bobcat339 (see Fig. 4) are TET enzyme inhibitors.  The reference teaches that the disclosed ‘compounds were tested for inhibition of recombinant human TET1 or TET2 enzyme-mediated oxidation methylated dsDNA in an ELISA with an inhibitor concentration of 100µM’ (see page 182) and concluded that the compounds are TET .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 16, 2022